Citation Nr: 1455763	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2004 to July 2011. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in April 2014.  A transcript of the hearing is associated with the claims file.  

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records and the hearing transcript that have been considered.   

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right shoulder disorder. 

2.  The Veteran does not have a current right ankle disorder.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307., 3/309 (2014).   

2.  The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307., 3/309 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a pre-rating letter dated in September 2011, the RO provided notice to the Veteran explaining all criteria to establish service connection, what information and evidence was needed to substantiate the claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The December 2011 rating decision reflects the initial adjudication of the claims after issuance of the letter.  Hence, the September 2011 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the timing of notice requirement.  

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including the Veteran's service treatment records and post-service VA treatment records.  During the April 2014 Board hearing, the Veteran testified that he received medical care only from VA facilities.  Additionally, the Veteran has been provided with a VA examination in October 2011 in conjunction with this appeal.   During the hearing, the Veteran alleged that the examination was not adequate because imaging studies in addition to X-rays were not obtained.  However, the Board finds that the examinations are adequate in order to issue a decision on the matters decided herein, as they include an interview with the Veteran, a review of the record, and a physical examination, addressing the relevant rating criteria.  As explained further below, the need for any particular type of imaging study to evaluate a set of reported symptoms is a medical decision to be made by a qualified examiner.  The Veteran has not alleged or provided evidence to challenge the examiner's qualifications.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the claims for service connection for the right shoulder and right ankle, and no further examination is necessary.

The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, the undersigned VLJ enumerated the issues on appeal, explained the reasons for the previous denials, and solicited information regarding the onset of his claimed disabilities and why he believed service connection is warranted for each claimed disability.  The Veteran also testified as to his military experiences.  The Veteran was assisted at the hearing by an accredited representative from the Disabled Veterans of America who asked questions to ascertain whether there was additional evidence needed to substantiate the claims on appeal.  Moreover, the VLJ sought to identify any pertinent evidence not currently associated with the record.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and increased compensation benefits.  

As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran served as a U.S. Army artilleryman and infantryman including service in Southwest Asia from September 2006 to November 2007.  He contended in an August 2011 claim and during the April 2014 Board hearing that he experienced disorders of the right shoulder, right ankle, and low back that first manifested during active service as a result of strenuous activities including ruck marches, lifting heavy equipment and ammunition, and firing weapons.  In a July 2012 substantive appeal, the Veteran contended that he received treatment for these disorders but was not properly diagnosed by VA clinicians.  He indicated that the intended to submit evidence of his diagnosed disorders.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As may be applicable in this case, the presumption for chronic disease and provisions for continuity of symptomatology are available for arthritis.  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent for any symptoms, diagnoses, or treatment of a right shoulder injury or disorder.  While deployed to Southwest Asia in February 2007, the Veteran sought treatment for left ankle pain.  Following a 15 month deployment to Southwest Asia ending in November 2007, the Veteran participated in a medical "Reintegration Program" that included instruction and exercises for left ankle pain.  The Veteran was also treated on many occasions for bilateral pes planus and plantar fasciitis without mention of right ankle symptoms or secondary complications.  

Although the service records do not include a discharge physical examination, the Veteran underwent a VA general medical examination in October 2011 shortly after discharge from active duty.  A VA physician noted a review of the claims file and the Veteran's report that he fractured his right ankle while serving overseas and was provided a cast.  Service outpatient treatment records for the entire period of service carried lists of medical issues identified at some point during his service but a right ankle fracture was not among the over 30 issues listed.  The Veteran reported currently experiencing right ankle pain in cold weather or when bearing weight.  He denied instability, swelling, falls, or the use a brace for support.  On examination, the physician noted tenderness over the distal fibula but no other symptoms such as swelling, effusion, abnormal movement, guarding, or scars.  Range of plantar flexion, dorsiflexion, inversion, and eversion was normal and pain-free with no loss of strength.  The physician observed a normal gait with no abnormal shoe wear.  A right ankle X-ray was evaluated as normal with no indications of misalignment, foreign body, or fracture.  The physician noted that no diagnosis was appropriate and that the current symptoms were not indicative of an undiagnosed illness.  

Regarding the right shoulder, the Veteran denied any specific traumatic injury but reported that he carried heavy equipment and ammunition on active duty and absorbed the recoil of shoulder fired weapons.  He reported that he currently experienced right shoulder pain that awakened him at night when he rolled over.  On examination, the physician noted tenderness over the right acromioclavicular joint but no other symptoms such as swelling, effusion, abnormal movement, instability, guarding of movement, or scars.  Range of motion in abduction, forward flexion, and bilateral rotation were normal and pain-free with no loss of strength. Impingement and instability tests were negative.  An X-ray was evaluated as normal with no misalignment, foreign body, or fracture.  The physician noted that no diagnosis was appropriate and that the current symptoms were not indicative of an undiagnosed illness.  

VA outpatient treatment records through April 2012 include intermittent visits to a primary care clinic and more extensive mental health treatment.   All records are silent for any ongoing treatment of the right shoulder or ankle. 

During the April 2014 Board hearing, the Veteran testified he tried to get VA treatment for the ankle and shoulder but that his clinicians ignored his complaints.  He described his experiences handling heavy equipment and ammunition, ruck marching, and recoil from shoulder fired weapons.  In addition, he reported that he wore ill-fitting boots in service and experienced ankle twists every few months.  He reported that his shoulder was often sore in cold weather and that he continued to experience ankle twists.  He stated that his shoulder and ankle had not been X-rayed and that magnetic resonance imaging was appropriate to investigate his symptoms. 

The Board finds that service connection for a right shoulder disorder and for a right ankle disorder is not warranted because the Veteran does not have a current right shoulder or right ankle disability.  

The Board acknowledges that the Veteran is competent to report his experiences during service and his current shoulder and ankle discomfort at night and during cold weather with occasional ankle twists.  However, he does not possess the medical training necessary to diagnose a chronic musculoskeletal disorder nor is there any evidence that a diagnosis has been made and treatment provided by a medical professional.  The Board finds that his reports of a fractured right ankle during active duty and that his shoulder and ankle have never been X-rayed are not credible because they are inconsistent with the service and VA medical records.  

Contrary to the hearing testimony, X-rays of the right shoulder and ankle were obtained and showed no residuals of old fractures or injuries.  Even if some evidence of an ankle fracture and cast were missing from the file, there were many other appropriate opportunities for the Veteran and military and VA clinicians to note the fracture in a history, particularly when seeking treatment or examination for residual symptoms.  The Veteran's report that his VA primary care physicians ignored his complaints is also not credible as there are records of primary care that show tabulations of extensive history and current symptoms that are silent for right shoulder or ankle pain.  For example, in a March 2012 report, a clinician noted that the Veteran denied any muscle or joint pain.  Follow-up letters to the Veteran regarding laboratory test results also are silent for any shoulder or ankle issues or therapy.  In a March 2012 Southwest Asia service examination, the Veteran denied any injuries or illnesses while deployed other than to his lower back and no other current health issues.   

The Board places greatest probative weight on the service records that are entirely silent for any abnormalities of the right shoulder and ankle and the results of the VA examination in December 2011, which was performed within a few months of discharge from active duty.  The examiner acknowledged a review of the file that contained the service records, noted the Veteran's experiences and current symptoms of tenderness on palpation, and performed a thorough clinical examination with referral to imaging studies and found no pathology to support a diagnosis of any form of right shoulder and right ankle disorder or residuals of a previous fracture or injury.  Regarding the Veteran's contention that the examination was inadequate because additional imaging studies should have been obtained, the Board finds that the Veteran is not competent to make this determination and provided no competent evidence in support of this allegation.  Moreover, the Board finds no competent evidence to challenge the qualifications of the physician.  From a lay perspective, the physician considered the Veteran's lay statements and observed only joint tenderness on palpation.  He had no other supporting clinical indicators and negative X-rays from which to base a decision regarding the need for more imaging studies.  

The weight of the credible and probative evidence demonstrates that the Veteran does not have current right shoulder and right ankle disabilities.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right shoulder disorder is denied. 

Service connection for a right ankle disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service treatment records show that the Veteran was treated for low back strain on several occasions in January 2005 after strenuous activities such as extended running and marches with 55 pound ruck sacks.  An X-ray showed only minimal scoliosis, and the Veteran was prescribed a muscle relaxant medications and exercises.  The Veteran reported continued chronic back pain on exertion in a post-deployment questionnaire.  In March 2011, a military clinician noted the Veteran's report of hurting his back during an extended march in September 2010 but a clinical examination was substantially negative.  Imaging studies were ordered but are not of record.  Nevertheless, the attending physician noted "suspect muscular etiology" and prescribed medication and exercises. 

In October 2011, a VA physician noted the Veteran's reports of a history of back discomfort on exertion and that he had been advised to limit lifting of heavy weight.  The Veteran reported a dull aching pain on bending and extended standing with no radiating pain, bowel or bladder symptoms, and no use of a brace.  On examination, the physician noted point tenderness at one level but no other abnormalities and a normal range of motion, reflexes, and strength.  An X-ray showed hyperplastic ribs at T-12, sacralization at L5, and straightening of the lordotic curve but no fracture, narrowing of disc spaces, or spondylosis.  The evaluator noted that the straightening of the lordotic curve suggested muscle pain or spasms.  The physician inaccurately noted the Veteran's denial of any low back treatment in service and concluded that the Veteran's current low back discomfort were within the normal range in the general population and not an indication of a disease process.   

The Board finds that this examination is not adequate.  First, the examiner based his opinion of no diagnosis at least in part on the inaccurate fact that the Veteran had no back symptoms or treatment in service.  Second, the physician noted that there was no pathology on which to base a diagnosis but did not discuss the long history of chronic muscle strain, the March 2011 military examiner's suggestion of a muscle etiology, or the X-ray evaluator's comment that the straightening of the lordotic curve suggested a muscle vice spinal cause for the chronic symptoms.  Although the evidence seems to rule out spinal defects or disease, there remains an issue whether the Veteran has some form of back chronic back muscle weakness or abnormality and if so, whether it arose from exertions during military service or, as suggested by the VA physician, a normal and temporary response to strenuous activity.  Therefore, a clarification of the opinion by the VA physician or another qualified examiner is necessary to decide the claim.  38 C.F.R. § 3/159 (c)(2014); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

Further, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2014).  Accordingly, the RO must request VA medical records pertaining to the Veteran that are dated from April 2012 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care of the Veteran since April 2014 and associate any records received with the claims file. 

2.  Then, provide the claims file and access to the electronic files to the VA physician who performed the October 2011 examination or to another qualified VA physician.  Request that the physician review the files including attention to the service treatment records regarding low back pain, the results of the October 2011 examination, and the Veteran's statements during the April 2014 Board hearing, and note the review in an opinion report. 

Request that the physician provide an opinion whether the Veteran has a chronic thoracolumbar disability and, if so, whether it is at least as likely as not (50 percent probability or greater) that it first manifested during active service or was caused or aggravated by any aspect of active service including lifting heavy equipment and ammunition, running, or ruck sack marches.  

A complete rationale is required including consideration of the Veteran's lay contentions, the history of recurrent back discomfort on exertion, the results of the October 2011 clinical examination and imaging study, any post-service VA  outpatient treatment for low back pain in any newly acquired private or VA records.  Even if a spinal disability is not present, the physician must comment on a possible muscle etiology.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for service connection for a low back disorder based on the entirety of the evidence.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014)









Department of Veterans Affairs


